Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-2 are objected to because of the following informalities: 

Claim 1, lines 15-16, the examiner suggests rewriting “one end of one electrode finger” to --one end of one of the plurality of electrode fingers-- to provide a more proper description.

Claim 1, line 16, the examiner suggests rewriting “one end of another electrode finger” to --one end of another electrode finger of the plurality of electrode fingers-- to provide a more proper description. 

Claim 1, second to last line therein, the examiner suggests rewriting “the electrode fingers” to       -- the plurality of electrode fingers-- to provide consistency in the claim language.

Claim 2, line 16, the examiner suggests rewriting “one end of one of the electrode fingers” to        --one end of one of the plurality of electrode finger-- to provide a more proper description.

Claim 2, lines 16-17, the examiner suggests rewriting “one end of another of the electrode fingers” to --one end of another electrode finger of the plurality of electrode fingers-- to provide a more proper description. 

Claim 2, second to last line therein, the examiner suggests rewriting “the electrode fingers” to       -- the plurality of electrode fingers-- to provide consistency in the claim language.


Appropriate correction is required.

Allowable Subject Matter

Claims 1-20 are allowed.
	
	The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Kanazawa et al. (US2020/0052675 A1). Kanazawa et al. teaches in Fig. 1 an acoustic wave filter comprising: at least one series arm resonator (S1-S4) disposed on a path connecting two input/output terminals (2 and 3); at least one parallel arm resonator (P1-P3) disposed between the path connecting the two input/output terminals and ground; Based on Fig. 2 each of the resonators are an acoustic wave resonator including a interdigital transducer electrode (13) provided on a substrate (12) with piezoelectricity; a resonant frequency of the at least one series arm resonator and the at least one parallel resonator being within a pass band of the acoustic wave filter; the interdigital transducer electrode of the resonators includes a pair of comb-shaped electrodes, each of the comb-shaped electrodes including a plurality of electrode fingers and a busbar electrode, the plurality of electrode fingers extending in a direction intersecting a propagation direction of acoustic waves and being disposed in parallel or substantially in parallel with each other, one end of one electrode finger and one end of another electrode finger being connected with each other by the busbar electrode; among the plurality of electrode fingers, an electrode finger (15) which is connected to neither of the busbar electrodes is defined as a withdrawal-weighted floating electrode; and the interdigital transducer electrode of the first series arm resonator includes two or more of the withdrawal-weighted floating electrodes (15), the two or more of the withdrawal-weighted floating electrode being disposed without any of the electrode fingers of one of the comb-shaped electrodes interposed therebetween. However Kanazawa et al. does no teach: in regards to claim 1, wherein among the at least one series arm resonator, a series arm resonator with a lowest anti-resonant frequency is a first series arm resonator comprising the withdrawal-claim 2, wherein among the at least one parallel arm resonator, a parallel arm resonator with the highest resonant frequency is a first parallel arm resonator comprising the withdrawal-weighted floating electrodes. Thus the applicant’s claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1 or 2, claims 3-20 have also been determined to be novel and non-obvious. 

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843